DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-23 are pending, and claims 1, 11 and 20 are independent. Claims 21-23 are new.
Response to Arguments
Applicant’s arguments filed February 10, 2021, have been fully considered, the examiner’s reply is the following:
Objections to the specification are withdrawn in view of the amendments to the specification presented by applicant.
Objections to the claims are withdrawn in view of the amendments presented by applicant.
The claim interpretation is withdrawn in view of their amendment and/or the persuasive arguments presented by applicant.
Rejection(s) under 35 USC 112(a) and (b) for claims 9, 10, and 19 is withdrawn in view of their amendment and/or arguments presented by the applicant.
Rejection(s) under 35 USC 102 and 103 for claims 1-20 are modified to address the applicant’s amended claim language below. Applicant directs their arguments to the building exterior language and argues that Bergin does not disclose such limitations. While the examiner respectfully disagrees that Bergin should be read so narrowly (see Fig. 7 showing exterior elevations), a new reference making clear that exterior surfaces may be addressed to 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bergin et al., US Patent Application Publication No. 2019/0228115 in view of Mitrakis et al., US Patent Application Publication No. 2013/0113797.
Claim 1. Bergin discloses A system comprising:
an input device configured to receive an input indicating one or more exterior surfaces for a building and one or more constraints for the one or more exterior surfaces, wherein the one or more constraints include at least one of an architectural style or a building constraint to be applied to the one or more exterior surfaces (Bergin, Abstract “A method, apparatus, system, and computer program product provide the ability to dynamically generate a digital building information model. Design data for various designs is received.”; Fig. 2 Users 200, Design Data 202, BIDS User Interface 204; Fig. 3 step 306 user input received, [0034] “At step 306, user input is received. The user input consists of a user 200 drawing a sketch or a bubble windows, doors, floors and roof objects.”; [0047] “At step 402, the initial input/problem definition is provided. The user 200 begins an interaction with BIDS by defining high level goals and constraints for the project.” Examiner’s Note (EN): The input user interface for the system receives input from users, and as indicated the design data includes a plethora of building properties and parameters that are construed as constraints. Additionally, the sketches from the users (see for example Fig. 9 902) are also construed as walls or surfaces and constraints of the building. The disclosure that the models include windows and roof objects, and Fig. 7 illustrations of the outside strongly teach and suggest that the exterior is contemplated. See Mitrakis reference below for explicit disclosure of teaching and suggesting rendering building exteriors.); and
a computation engine comprising processing circuitry for executing a machine learning system (Bergin, Fig. 14 1402 computer for executing the disclosed building design systems and methods including knowledge base 208 (see Fig. 2) that is a generative adversarial network (GAN), that is a machine learning system.), 
wherein the machine learning system is configured to apply a model, trained using images of building exteriors labeled with corresponding constraints for the building exteriors, to the one or more exterior surfaces for the building to generate at least one of a rendering of the one or more exterior surfaces for the building according to the one or more constraints or building information modeling (BIM) data for the building according to the one or more constraints (Bergin, [0007] “For architects, engineers, contractors, and building owners who seek to improve their design and construction process, embodiments of the invention overcome the problems of the prior art by providing a system that uses artificial intelligence (AI)/machine learning (ML) to synthesize functional building designs, documentation, analytics, and construction planning from requirements and design input provided by building stakeholders.”; [0032] “The encoding includes a recognition process that analyzes the design data 202 and produces a labeled representation of objects of the design data 202 and relationships between the objects.”; [0033] “At step 304, a knowledge base 208 is maintained. The knowledge base 208 is a collection of the design data 202, actions taken on the design data 202, and interpretations of the received design data 202. The knowledge base 208 processes and stores the graph 206. Further, the knowledge base 208 indexes and provides access to design knowledge. The knowledge base 208 is iteratively trained based on the graph 206 and updates to the graph 206.”; [0051] “In this exemplary scenario, a user provides a dataset of previously developed house designs as a coupled set (plan and semantic color field layout) of -200 examples. The BIDS pipeline processes the input and trains a model with patterns derived from the input dataset.” EN: As illustrated in Fig. 2, the machine learning knowledge base is interrelated with the design data and BIDS graph and involves training the knowledge base using a the labeled objects and relationships (see also Fig. 5 showing different labeled drawing elements with various surfaces such as window (windows are both interior and exterior), walls, 
wherein the machine learning system is configured to output the at least one of the rendering or the BIM data for the building (Bergin, Fig. 2 210 BIM output; Fig. 3 308 generate and display layout floorplan; Fig. 7 illustrating various building renderings with different levels of detail; [0079] “As described above, such a generated floor plan may be based on multiple ways of input using a generative adversarial network (GAN). Further, image-to-image translation (e.g., a conditional GAN) may be used to translate sketches 902 and bubble diagrams 904/1004 into completed floor plans 906/1006.” EN: Thus, the machine learning system (i.e., GAN) outputs the renderings of the floor plans and/or the BIM data for the building and as illustrated in Fig. 7 it teaches rendering the exterior of the buildings.).
While Bergin strongly suggests that that the exterior of the buildings are also contemplated (see for example Fig. 7), it does not explicitly disclose that the model is focused on building exteriors. However, Mitrakis teaches that building exteriors are generated and rendered using parameterized architectural features of the building (Mitrakis, Abstract “The invention relates to generating a three-dimensional (3D) graphical representation of a building.”; [0026] “For example, in the case of churches: churches within the same geographical area which have been built during the same period of time may have very similar appearances of their towers (e.g., "gothic style" or ''baroque style"). This is referred to as the formal language of architectural features. It may therefore be feasible to provision the template data in the form of3D models of a certain and limited number of tower shapes. Then a high recognition value to a user may be achieved by selecting the template data which most closely 
Bergin and Mitrakis are analogous because they are related to generating and modeling based on conceptual inputs. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Bergin and Mitrakis and arrived at converting the conceptual floor plan or drawing of a building into a 3D model including exterior surfaces that can be managed by the system of Bergin including detailed building specific features in the 3D model. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. converting drawings/floor plans into a 3D model including modeling specific features) with no change in their respective functions (rendering an exterior vs. interior surface does not require a new function only a choice to include both as surfaces are the same whether inside or out) and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. a 3D model building display system based on floor plans and building specific features including both interior and exterior surfaces.).

Claim 2. Modified Bergin discloses the system of claim 1, wherein the one or more constraints comprise one or more global constraints that define respective, user-defined properties for a single exterior surface of the one or more exterior surfaces for the building (Bergin, [0038] “Design Data 202 is defined as data that has been submitted to BIDS including but not limited to sketches, diagrams, images, CAD documents, BIM documents, performance criteria, building schedules, construction assembly data, process model, project goals, financial data, specifications and/or product data.”; [0039] “BIDS Graph 206 is an encoding of the design data 202 that may be operated on directly by users 200 of the BIDS system.”; [0058] “FIG. 6 illustrates a BIDS graph example representation with functional, geometric, and requirement views in accordance with one or more embodiments of the invention. In particular, area 602 illustrates a floor plan with labels and the resulting graph is illustrated in area 604.” EN: this discloses that the users may provide or define properties/parameters, also known as constraints (i.e., specifications) for the parts of the design that includes any of the surfaces such as walls, elevators, windows, etc.),
wherein, to apply the model to generate the rendering of the one or more exterior surfaces for the building according to the one or more constraints, the machine learning system is configured to apply the model to the single exterior surface of the one or more exterior surfaces for the building to generate a rendering of the single exterior surface with the properties defined by the global constraints (Bergin, Figs. 5A-5D illustrating various renderings of the building surfaces such as walls, stairs, windows, etc.; Fig. 7 showing various building renderings with different surfaces such as columns, windows, etc., EN: as illustrated in 
While Bergin strongly suggests that that the exterior of the buildings are also contemplated (see for example Fig. 7), it does not explicitly disclose that the model is focused on building exteriors. However, Mitrakis teaches that building exteriors are generated and rendered using parameterized architectural features of the building (Mitrakis, Abstract “The invention relates to generating a three-dimensional (3D) graphical representation of a building.”; [0026] “For example, in the case of churches: churches within the same geographical area which have been built during the same period of time may have very similar appearances of their towers (e.g., "gothic style" or ''baroque style"). This is referred to as the formal language of architectural features. It may therefore be feasible to provision the template data in the form of3D models of a certain and limited number of tower shapes. Then a high recognition value to a user may be achieved by selecting the template data which most closely 
Bergin and Mitrakis are analogous because they are related to generating and modeling based on conceptual inputs. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Bergin and Mitrakis and arrived at converting the conceptual floor plan or drawing of a building into a 3D model including exterior surfaces that can be managed by the system of Bergin including detailed building specific features in the 3D model. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. converting drawings/floor plans into a 3D model including modeling specific features) with no change in their respective functions (rendering an exterior vs. interior surface does not require a new function only a choice to include both as surfaces are the same whether inside or out) and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. a 3D model building display system based on floor plans and building specific features including both interior and exterior surfaces.).

Claim 3. Modified Bergin discloses the system of claim 2, wherein the user-defined properties for the single exterior surface comprise at least one of an architectural style, a building code, a part of the building, a usage type of the building, and a primary material for the single exterior surface (Bergin, [0038] “Design Data 202 is defined as data that has been submitted to BIDS including but not limited to sketches, diagrams, images, CAD documents, BIM documents, performance criteria, building schedules, construction assembly data, process model, project goals, financial data, specifications and/or product data.”; [0047] “At step 402, the initial input/problem definition is provided. The user 200 begins an interaction with BIDS by defining high level goals and constraints for the project. Such input may include floor plans, diagrams, detail drawings, construction plans, material takeoffs” EN: Construction assembly data is construed as a part of the building as are the elements of diagrams, BIM documents, CAD documents, etc. Material takeoffs detail the types of materials for the surfaces.).
While Bergin strongly suggests that that the exterior of the buildings are also contemplated (see for example Fig. 7), it does not explicitly disclose that the model is focused on building exteriors. However, Mitrakis teaches that building exteriors are generated and rendered using parameterized architectural features of the building (Mitrakis, Abstract “The invention relates to generating a three-dimensional (3D) graphical representation of a building.”; [0026] “For example, in the case of churches: churches within the same geographical area which have been built during the same period of time may have very similar appearances of their towers (e.g., "gothic style" or ''baroque style"). This is referred to as the formal language of architectural features. It may therefore be feasible to provision the template data 
Bergin and Mitrakis are analogous because they are related to generating and modeling based on conceptual inputs. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Bergin and Mitrakis and arrived at converting the conceptual floor plan or drawing of a building into a 3D model including exterior surfaces that can be managed by the system of Bergin including detailed building specific features in the 3D model. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. converting drawings/floor plans into a 3D model including modeling specific features) with no change in their respective functions (rendering an exterior vs. interior surface does not require a new function only a choice to include both as surfaces are the same whether inside or out) and the combination would have yielded predictable results to one of ordinary 

Claim 4. Modified Bergin discloses the system of claim 1, wherein the one or more constraints include one or more local constraints that define relationships among the one or more exterior surfaces (Bergin, [0032] “the design data 202 for each of the AEC designs is encoded into a graph 206. The encoding includes a recognition process that analyzes the design data 202 and produces a labeled representation of objects of the design data 202 and relationships between the objects.” EN: objects are various elements within the design data and includes labels (i.e., walls, elevators, windows, stairs, etc.) and the relationships between the various objects.), and wherein, to apply the model to generate the rendering of the one or more exterior surfaces for the building according to the one or more constraints, the machine learning system is configured to apply the model to the one or more exterior surfaces for the building to generate a rendering of the one or more exterior surfaces related according to the one or more local constraints (Bergin, Figs. 5A-5D illustrating various renderings of the building surfaces such as walls, stairs, windows, etc.; Fig. 7 showing various building renderings with different surfaces such as columns, windows, etc., EN: for example, the specifications for a deck with a black railing may be a constraint provided by the user and the railing is rendered on the building as shown; Fig. 9 showing progress from user sketch to plan with rendered surfaces such as walls, windows, etc.; [0072] “The BIDS system (e.g., within the knowledge base 208) contains a set of orchestrated training and inference tools that are responsible for translating design intent into a functional design representation. The production of a 'bottom-up' 
While Bergin strongly suggests that that the exterior of the buildings are also contemplated (see for example Fig. 7), it does not explicitly disclose that the model is focused on building exteriors. However, Mitrakis teaches that building exteriors are generated and rendered using parameterized architectural features of the building (Mitrakis, Abstract “The invention relates to generating a three-dimensional (3D) graphical representation of a building.”; [0026] “For example, in the case of churches: churches within the same geographical area which have been built during the same period of time may have very similar appearances of their towers (e.g., "gothic style" or ''baroque style"). This is referred to as the formal language of architectural features. It may therefore be feasible to provision the template data in the form of3D models of a certain and limited number of tower shapes. Then a high recognition value to a user may be achieved by selecting the template data which most closely matches the real appearance of the tower and optionally further modify the graphical appearance, e.g., via texturing, of the towers.”; [0070] “For example, the different template data 34 corresponds to towers which are typical for different centuries in different areas of the world (romanesque, gothic, islamic, medieval etc.). By doing so, it is easy to obtain a graphical representation of a building that provides to a user a high recognition value in combination with the real building.” EN: Thus, the combination of Bergin with Mitrakis teach and suggest 
Bergin and Mitrakis are analogous because they are related to generating and modeling based on conceptual inputs. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Bergin and Mitrakis and arrived at converting the conceptual floor plan or drawing of a building into a 3D model including exterior surfaces that can be managed by the system of Bergin including detailed building specific features in the 3D model. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. converting drawings/floor plans into a 3D model including modeling specific features) with no change in their respective functions (rendering an exterior vs. interior surface does not require a new function only a choice to include both as surfaces are the same whether inside or out) and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. a 3D model building display system based on floor plans and building specific features including both interior and exterior surfaces.).

Claim 5. Modified Bergin discloses the system of claim 4, wherein the one or more local constraints comprise respective labels defining one or more parts of a single exterior surface of the one or more exterior surfaces for the building (Bergin, Figs. 5A-5D showing labeled parts of a surface such as window; [0032] “the design data 202 for each of the AEC designs is encoded into a graph 206. The encoding includes a recognition process that analyzes the design relationships between the objects.” EN: objects are various elements within the design data and includes labels (i.e., walls, elevators, windows, stairs, etc.) and the relationships between the various objects.).
While Bergin strongly suggests that that the exterior of the buildings are also contemplated (see for example Fig. 7), it does not explicitly disclose that the model is focused on building exteriors. However, Mitrakis teaches that building exteriors are generated and rendered using parameterized architectural features of the building (Mitrakis, Abstract “The invention relates to generating a three-dimensional (3D) graphical representation of a building.”; [0026] “For example, in the case of churches: churches within the same geographical area which have been built during the same period of time may have very similar appearances of their towers (e.g., "gothic style" or ''baroque style"). This is referred to as the formal language of architectural features. It may therefore be feasible to provision the template data in the form of3D models of a certain and limited number of tower shapes. Then a high recognition value to a user may be achieved by selecting the template data which most closely matches the real appearance of the tower and optionally further modify the graphical appearance, e.g., via texturing, of the towers.”; [0070] “For example, the different template data 34 corresponds to towers which are typical for different centuries in different areas of the world (romanesque, gothic, islamic, medieval etc.). By doing so, it is easy to obtain a graphical representation of a building that provides to a user a high recognition value in combination with the real building.” EN: Thus, the combination of Bergin with Mitrakis teach and suggest 
Bergin and Mitrakis are analogous because they are related to generating and modeling based on conceptual inputs. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Bergin and Mitrakis and arrived at converting the conceptual floor plan or drawing of a building into a 3D model including exterior surfaces that can be managed by the system of Bergin including detailed building specific features in the 3D model. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. converting drawings/floor plans into a 3D model including modeling specific features) with no change in their respective functions (rendering an exterior vs. interior surface does not require a new function only a choice to include both as surfaces are the same whether inside or out) and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. a 3D model building display system based on floor plans and building specific features including both interior and exterior surfaces.).

Claim 6. Modified Bergin discloses the system of claim 1, further comprising: an output device configured to output a user interface configured to receive a user input that indicates at least one constraint of the one or more constraints (Bergin, Fig. 2 204 BIDS user interface, Fig. 14 output devices 1422 GUI, 1428 printer, 1432 portable device; [0028] “Users 200 (e.g., building stakeholders such as designers or drafters) provide (e.g., create and/or retrieve) design 

Claim 8. Modified Bergin discloses the system of claim 1, wherein the machine learning system is configured to receive the one or more images of building exteriors labeled with corresponding constraints for the building exteriors, wherein the machine learning system is configured to process the one or more images of building exteriors to train the model to classify an image of a building exterior as having a particular constraint (Bergin, Fig. 5A-D illustrating labelled objects as classifying the object as having that constraint, Fig. 6 function and geometry constraints for the images; [0077] “knowledge base enables such an auto-completion based on a recognition that thin user drawn lines may represent an interior space and double-lines may represent windows.” EN: The design data as described includes a plurality of possible constraints and the knowledge system 208 (i.e. machine learning system) is trained using various design images, graphs, BIM data and user input via the BIDS user interface.).
While Bergin strongly suggests that that the exterior of the buildings are also contemplated (see for example Fig. 7), it does not explicitly disclose that the model is focused on building exteriors. However, Mitrakis teaches that building exteriors are generated and rendered using parameterized architectural features of the building (Mitrakis, Abstract “The invention relates to generating a three-dimensional (3D) graphical representation of a building.”; [0026] “For example, in the case of churches: churches within the same geographical 
Bergin and Mitrakis are analogous because they are related to generating and modeling based on conceptual inputs. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Bergin and Mitrakis and arrived at converting the conceptual floor plan or drawing of a building into a 3D model including exterior surfaces that can be managed by the system of Bergin including detailed building specific features in the 3D model. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. converting drawings/floor plans/images into a training set of data to output a 3D 

Claim 9. Modified Bergin discloses the system of claim 1: wherein the machine learning system is configured to apply the model to the one or more exterior surfaces for the building to generate the BIM data for the building according to the one or more constraints, and wherein the machine learning system is configured to output the BIM data for the building (Bergin, Fig. 2 210 Building Information Model (BIM) with data transfers or translations from the other components of the system; Fig. 7 showing various levels of exterior BIM outputs from the system; [0036] “The knowledge base may then be used to train the parametric sketch generator/dataset, and a revised sketch may be generated based thereon. In addition, within the knowledge base, a parametric bubble diagram generator may be created that is used to train a translator that translates from the bubble diagram to the layout floor plan.”; [0073] “The different levels of resolution range from conceptual design 702, to design development 704, to construction documentation 706, to presentation/bidding 708, to construction 710, to an as-built model 712. BIDS translators have the potential to generate high resolution instances of a conceptual model 702 (e.g., the as-built model 712), saving days or weeks of work when compared to design practice today.”; [0048] “Solutions that are generated/evaluated/exported 
While Bergin strongly suggests that that the exterior of the buildings are also contemplated (see for example Fig. 7), it does not explicitly disclose that the model is focused on building exteriors. However, Mitrakis teaches that building BIM data are generated and rendered using parameterized architectural features of the building exteriors (Mitrakis, Abstract “The invention relates to generating a three-dimensional (3D) graphical representation of a building.”; [0026] “For example, in the case of churches: churches within the same geographical area which have been built during the same period of time may have very similar appearances of their towers (e.g., "gothic style" or ''baroque style"). This is referred to as the formal language of architectural features. It may therefore be feasible to provision the template data in the form of3D models of a certain and limited number of tower shapes. Then a high recognition value to a user may be achieved by selecting the template data which most closely matches the real appearance of the tower and optionally further modify the graphical appearance, e.g., via texturing, of the towers.”; [0070] “For example, the different template data 34 corresponds to towers which are typical for different centuries in different areas of the world (romanesque, gothic, islamic, medieval etc.). By doing so, it is easy to obtain a graphical representation of a building that provides to a user a high recognition value in combination 
Bergin and Mitrakis are analogous because they are related to generating and modeling based on conceptual inputs. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Bergin and Mitrakis and arrived at converting the machine learning system for modeling buildings into a 3D model trained using exterior as well as interior surfaces that can be managed by the system of Bergin including detailed building specific features in the 3D model. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. converting drawings/floor plans/images into a training set of data to output a 3D model including modeling specific features) with no change in their respective functions (rendering an exterior vs. interior surface does not require a new function only a choice to include both as surfaces are the same whether inside or out) and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. a 3D model building machine learning display system based on floor plans and building specific features including both interior and exterior surfaces.).

Claim 10. Modified Bergin discloses the system of claim 9, to apply the model to the one or more exterior surfaces for the building to generate the BIM data for the building according to the one or more constraints, the machine learning model is configured to: apply, to the one or more exterior surfaces for the building, a first neural network to generate, from the one or more exterior surfaces for the building, the rendering of the one or more exterior surfaces for the building (Bergin, Fig. 7 showing exterior BIM data renderings; [0027] “This training model serves as an inference model that translates input for new design projects into actionable design models, documentation and analytical data.”; [0082] “embodiments of the invention provide an interactive system that runs multiple GANs and recognition models at the same time to achieve a real-time user-in-the-loop interactive generative design and optimization process. In this regard, the user can use sketches or bubble diagrams as input, and the system can generate correspondent floor plans and functional statistics in real-time. The trained models may be initialized at the same time, and will be triggered once a correspondent result is generated.” EN: Here the multiple GANs (i.e., GANs are at least 2 neural networks and multiple GANs discloses at least a third or more additional neural networks) are construed as including first and second neural networks that are used to translate the user sketches or bubble diagrams to the models.); and apply, to the rendering, a second neural network to generate, from the rendering, the BIM data for the building, wherein the first neural network is different than the second neural network (Bergin, Fig. 7 showing exterior BIM data renderings).
While Bergin strongly suggests that that the exterior of the buildings are also contemplated and used (see for example Fig. 7), it does not explicitly disclose that the model is focused on building exteriors. However, Mitrakis teaches that building BIM data are generated and rendered using parameterized architectural features of the building exteriors (Mitrakis, Abstract “The invention relates to generating a three-dimensional (3D) graphical representation of a building.”; [0026] “For example, in the case of churches: churches within the same 
Bergin and Mitrakis are analogous because they are related to generating and modeling based on conceptual inputs. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Bergin and Mitrakis and arrived at converting the machine learning system for modeling buildings into a 3D model trained using exterior as well as interior surfaces that can be managed by the system of Bergin including detailed building specific features in the 3D model. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. converting drawings/floor plans/images into a training set of 

Claim 11. Bergin discloses A method comprising:
receiving, by a computing device, an input indicating one or more exterior surfaces for a building and one or more constraints for the one or more exterior surfaces, wherein the one or more constraints include at least one of an architectural style or a building constraint to be applied to the one or more exterior surfaces (Bergin, Abstract “A method, apparatus, system, and computer program product provide the ability to dynamically generate a digital building information model. Design data for various designs is received.”; Fig. 2 Users 200, Design Data 202, BIDS User Interface 204; Fig. 3 step 306 user input received, [0034] “At step 306, user input is received. The user input consists of a user 200 drawing a sketch or a bubble diagram.”; [0038] “Design Data 202 is defined as data that has been submitted to BIDS including but not limited to sketches, diagrams, images, CAD documents, BIM documents, performance criteria, building schedules, construction assembly data, process model, project goals, financial data, specifications and/or product data.”; [0042] “Building Information Model 210 refers to a REVIT model (e.g., a parametric three-dimensional model that includes both geometry and non-geometric design and construction information) consisting of walls, windows, doors, floors and roof objects.”; [0047] “At step 402, the initial input/problem definition is provided. The user 200 begins an interaction with BIDS by defining high level goals and constraints for the project.” Examiner’s Note (EN): The input user interface for the system receives input from users, and as indicated the design data includes a plethora of building properties and parameters that are construed as constraints. Additionally, the sketches from the users (see for example Fig. 9 902) are also construed as walls or surfaces and constraints of the building. The disclosure that the models include windows and roof objects, and Fig. 7 illustrations of the outside strongly teach and suggest that the exterior is contemplated. See Mitrakis reference below for explicit disclosure of teaching and suggesting rendering building exteriors.);
applying, by a machine learning system of the computing device, a model, trained using images of building exteriors labeled with corresponding constraints for the building exteriors, to the one or more exterior surfaces for the building to generate at least one of a rendering of the one or more exterior surfaces for the building according to the one or more constraints or building information modeling (BIM) data for the building according to the one or more constraints (Bergin, [0007] “For architects, engineers, contractors, and building owners who seek to improve their design and construction process, embodiments of the invention overcome the problems of the prior art by providing a system that uses artificial intelligence (AI)/machine learning (ML) to synthesize functional building designs, documentation, analytics, and construction planning from requirements and design input provided by building stakeholders.”; [0032] “The encoding includes a recognition process that analyzes the design data 202 and produces a labeled representation of objects of the design data 202 and relationships between the objects.”; [0033] “At step 304, a knowledge base 208 is maintained. 
outputting, by the computing system, the at least one of the rendering or the BIM data for the building (Bergin, Fig. 2 210 BIM output; Fig. 3 308 generate and display layout floorplan; Fig. 7 illustrating various building renderings with different levels of detail; [0079] “As described above, such a generated floor plan may be based on multiple ways of input using a generative adversarial network (GAN). Further, image-to-image translation (e.g., a conditional GAN) may be used to translate sketches 902 and bubble diagrams 904/1004 into completed floor plans 906/1006.” EN: Thus, the machine learning system (i.e., GAN) outputs the renderings of the floor plans and/or the BIM data for the building.).
While Bergin strongly suggests that that the exterior of the buildings are also contemplated (see for example Fig. 7), it does not explicitly disclose that the model is focused building exteriors are generated and rendered using parameterized architectural features of the building (Mitrakis, Abstract “The invention relates to generating a three-dimensional (3D) graphical representation of a building.”; [0026] “For example, in the case of churches: churches within the same geographical area which have been built during the same period of time may have very similar appearances of their towers (e.g., "gothic style" or ''baroque style"). This is referred to as the formal language of architectural features. It may therefore be feasible to provision the template data in the form of3D models of a certain and limited number of tower shapes. Then a high recognition value to a user may be achieved by selecting the template data which most closely matches the real appearance of the tower and optionally further modify the graphical appearance, e.g., via texturing, of the towers.”; [0070] “For example, the different template data 34 corresponds to towers which are typical for different centuries in different areas of the world (romanesque, gothic, islamic, medieval etc.). By doing so, it is easy to obtain a graphical representation of a building that provides to a user a high recognition value in combination with the real building.” EN: Thus, the combination of Bergin with Mitrakis teach and suggest that the models may include both the interior and exterior of the buildings so that the renderings are more recognizable.).  
Bergin and Mitrakis are analogous because they are related to generating and modeling based on conceptual inputs. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Bergin and Mitrakis and arrived at converting the conceptual floor plan or drawing of a building into a 3D model including exterior surfaces that can be managed by the system of Bergin including detailed 

Regarding claim 12, incorporating the rejections of claims 2 and 11, claim 12 is rejected as discussed above for substantially similar rationale.
Regarding claim 13, incorporating the rejections of claims 3, 11 and 12, claim 13 is rejected as discussed above for substantially similar rationale.
Regarding claim 14, incorporating the rejections of claims 4 and 11, claim 14 is rejected as discussed above for substantially similar rationale.
Regarding claim 15, incorporating the rejections of claims 5, 11 and 14, claim 15 is rejected as discussed above for substantially similar rationale.
Regarding claim 16, incorporating the rejections of claims 6 and 11, claim 16 is rejected as discussed above for substantially similar rationale.
Regarding claim 18, incorporating the rejections of claims 8 and 11, claim 18 is rejected as discussed above for substantially similar rationale.


Claim 20. Bergin discloses A non-transitory computer-readable medium comprising instructions that, when executed, cause processing circuitry to (Bergin, [0097] “In one embodiment, instructions implementing the operating system 1408, the computer program 1410, and the compiler 1412 are tangibly embodied in a non-transitory computer-readable medium”):
receive an input indicating one or more exterior surfaces for a building and one or more constraints for the one or more exterior surfaces, wherein the one or more constraints include at least one of an architectural style or a building constraint to be applied to the one or more exterior surfaces (Bergin, Abstract “A method, apparatus, system, and computer program product provide the ability to dynamically generate a digital building information model. Design data for various designs is received.”; Fig. 2 Users 200, Design Data 202, BIDS User Interface 204; Fig. 3 step 306 user input received, [0034] “At step 306, user input is received. The user input consists of a user 200 drawing a sketch or a bubble diagram.”; [0038] “Design Data 202 is defined as data that has been submitted to BIDS including but not limited to sketches, diagrams, images, CAD documents, BIM documents, performance criteria, building schedules, construction assembly data, process model, project goals, financial data, specifications and/or product data.”; [0042] “Building Information Model 210 refers to a REVIT model (e.g., a parametric three-dimensional model that includes both geometry and non-geometric design and construction information) consisting of walls, windows, doors, floors and roof objects.”; [0047] “At step 402, the initial input/problem definition is provided. The user 200 begins an interaction with BIDS by defining high level goals and constraints for the project.” Examiner’s Note (EN): The input user interface for the system receives input from users, and as indicated the design data includes a plethora of building properties and parameters that are construed as constraints. Additionally, the sketches from the users (see for example Fig. 9 902) are also construed as walls or surfaces and constraints of the building. The disclosure that the models include windows and roof objects, and Fig. 7 illustrations of the outside strongly teach and suggest that the exterior is contemplated. See Mitrakis reference below for explicit disclosure of teaching and suggesting rendering building exteriors.); and 
apply, by a machine learning system, a model, trained using images of building exteriors labeled with corresponding constraints for the building exteriors, to the one or more exterior surfaces for the building to generate at least one of a rendering of the one or more exterior surfaces for the building according to the one or more constraints or building information modeling (BIM) data for the building according to the one or more constraints (Bergin, [0007] “For architects, engineers, contractors, and building owners who seek to improve their design and construction process, embodiments of the invention overcome the problems of the prior art by providing a system that uses artificial intelligence (AI)/machine learning (ML) to synthesize functional building designs, documentation, analytics, and construction planning from requirements and design input provided by building stakeholders.”; [0032] “The encoding includes a recognition process that analyzes the design data 202 and produces a labeled representation of objects of the design data 202 and relationships between the objects.”; [0033] “At step 304, a knowledge base 208 is maintained. The knowledge base 
output the at least one of the rendering or the BIM data for the building (Bergin, Fig. 2 210 BIM output; Fig. 3 308 generate and display layout floorplan; Fig. 7 illustrating various building renderings with different levels of detail; [0079] “As described above, such a generated floor plan may be based on multiple ways of input using a generative adversarial network (GAN). Further, image-to-image translation (e.g., a conditional GAN) may be used to translate sketches 902 and bubble diagrams 904/1004 into completed floor plans 906/1006.” EN: Thus, the machine learning system (i.e., GAN) outputs the renderings of the floor plans and/or the BIM data for the building.).
While Bergin strongly suggests that that the exterior of the buildings are also contemplated (see for example Fig. 7), it does not explicitly disclose that the model is focused building exteriors are generated and rendered using parameterized architectural features of the building (Mitrakis, Abstract “The invention relates to generating a three-dimensional (3D) graphical representation of a building.”; [0026] “For example, in the case of churches: churches within the same geographical area which have been built during the same period of time may have very similar appearances of their towers (e.g., "gothic style" or ''baroque style"). This is referred to as the formal language of architectural features. It may therefore be feasible to provision the template data in the form of3D models of a certain and limited number of tower shapes. Then a high recognition value to a user may be achieved by selecting the template data which most closely matches the real appearance of the tower and optionally further modify the graphical appearance, e.g., via texturing, of the towers.”; [0070] “For example, the different template data 34 corresponds to towers which are typical for different centuries in different areas of the world (romanesque, gothic, islamic, medieval etc.). By doing so, it is easy to obtain a graphical representation of a building that provides to a user a high recognition value in combination with the real building.” EN: Thus, the combination of Bergin with Mitrakis teach and suggest that the models may include both the interior and exterior of the buildings so that the renderings are more recognizable.).  
Bergin and Mitrakis are analogous because they are related to generating and modeling based on conceptual inputs. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Bergin and Mitrakis and arrived at converting the conceptual floor plan or drawing of a building into a 3D model including exterior surfaces that can be managed by the system of Bergin including detailed 

Claim 21. Modified Bergin discloses the system of claim 1. Bergin does not explicitly disclose, but Mitrakis teaches, wherein the one or more constraints include the architectural style to be applied to the one or more exterior surfaces (Mitrakis, [0068] “With respect to FIG. 5, different template data for roofs is displayed. As can be seen, a wide variety of 36 different 3D models of roofs is provided. Those 3D models of roofs can be readily combined with a 3D model of a ground floor, e.g., obtained via extruding the two-dimensional shapes as depicted in FIG. 4. The different roofs are based on the formal language of architectural features. For example, roofs for places of worship, residential homes, industry buildings, etc. are provided.” EN: Using the architectural features or style as the basis for graphical representation of the building exteriors is a design choice as to what the machine learning is using as a training set and is obvious to one of ordinary skill in the art.).


Claim 22. Modified Bergin discloses the system of claim 1, wherein the input indicating the one or more exterior surfaces for the building and the one or more constraints comprises an input indicating one or more selected polygonal regions of an image of an exterior of the building and one or more constraints for the one or more exterior surfaces of the building that correspond the one or more selected polygonal regions (Bergin, [0038] “Design Data 202 is defined as data that has been submitted to BIDS including but not limited to sketches, diagrams, images, CAD documents, BIM documents, performance criteria, building schedules, 
While Bergin strongly suggests that that the exterior of the buildings are also contemplated (see for example Fig. 7), it does not explicitly disclose that the model is focused on building exteriors. However, Mitrakis teaches that building exteriors are generated and rendered using parameterized architectural features of the building (Mitrakis, Abstract “The invention relates to generating a three-dimensional (3D) graphical representation of a building.”; [0026] “For example, in the case of churches: churches within the same geographical area which have been built during the same period of time may have very similar appearances of their towers (e.g., "gothic style" or ''baroque style"). This is referred to as the formal language of architectural features. It may therefore be feasible to provision the template data in the form of3D models of a certain and limited number of tower shapes. Then a high recognition value to a user may be achieved by selecting the template data which most closely matches the real appearance of the tower and optionally further modify the graphical appearance, e.g., via texturing, of the towers.”; [0070] “For example, the different template data 34 corresponds to towers which are typical for different centuries in different areas of the world (romanesque, gothic, islamic, medieval etc.). By doing so, it is easy to obtain a graphical representation of a building that provides to a user a high recognition value in combination with the real building.” EN: Thus, the combination of Bergin with Mitrakis teach and suggest 
Bergin and Mitrakis are analogous because they are related to generating and modeling based on conceptual inputs. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Bergin and Mitrakis and arrived at converting the conceptual floor plan or drawing of a building into a 3D model including exterior surfaces that can be managed by the system of Bergin including detailed building specific features in the 3D model. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. converting drawings/floor plans into a 3D model including modeling specific features) with no change in their respective functions (rendering an exterior vs. interior surface does not require a new function only a choice to include both as surfaces are the same whether inside or out) and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. a 3D model building display system based on floor plans and building specific features including both interior and exterior surfaces.).

Claim 23. Modified Bergin discloses the system of claim 1, wherein the machine learning system is configured to apply the model to the one or more exterior surfaces for the building to generate the rendering of the one or more exterior surfaces for the building, and wherein the machine learning system is configured to output the rendering (Bergin, Fig. 2 210 BIM output; Fig. 3 308 generate and display layout floorplan; Fig. 7 illustrating various building 
While Bergin strongly suggests that that the exterior of the buildings are also contemplated (see for example Fig. 7), it does not explicitly disclose that the model is focused on building exteriors. However, Mitrakis teaches that building exteriors are generated and rendered using parameterized architectural features of the building (Mitrakis, Abstract “The invention relates to generating a three-dimensional (3D) graphical representation of a building.”; [0026] “For example, in the case of churches: churches within the same geographical area which have been built during the same period of time may have very similar appearances of their towers (e.g., "gothic style" or ''baroque style"). This is referred to as the formal language of architectural features. It may therefore be feasible to provision the template data in the form of3D models of a certain and limited number of tower shapes. Then a high recognition value to a user may be achieved by selecting the template data which most closely matches the real appearance of the tower and optionally further modify the graphical appearance, e.g., via texturing, of the towers.”; [0070] “For example, the different template data 34 corresponds to towers which are typical for different centuries in different areas of the world (romanesque, gothic, islamic, medieval etc.). By doing so, it is easy to obtain a graphical 
Bergin and Mitrakis are analogous because they are related to generating and modeling based on conceptual inputs. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was invented to have combined Bergin and Mitrakis and arrived at converting the conceptual floor plan or drawing of a building into a 3D model including exterior surfaces that can be managed by the system of Bergin including detailed building specific features in the 3D model. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (e.g. converting drawings/floor plans into a 3D model including modeling specific features) with no change in their respective functions (rendering an exterior vs. interior surface does not require a new function only a choice to include both as surfaces are the same whether inside or out) and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. a 3D model building display system based on floor plans and building specific features including both interior and exterior surfaces.).


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bergin et al., US Patent Application Publication No. 2019/0228115 in view of Mitrakis et al., US Patent Application Publication No. 2013/0113797 and further in view Kallur Palli Kumar et al., US Patent Application Publication No. 2019/0147333 (“Kumar”).

Claim 7. Modified Bergin discloses the system of claim 1, including wherein the machine learning system comprises a generative adversarial network comprising: a first neural network configured to apply the model to the one or more exterior surfaces for the building to generate one or more candidate renderings of the one or more exterior surfaces for the building according to the one or more constraints (Bergin, Fig. 7 showing one or more candidate building renderings, [0033] “In addition, the knowledge base 208 may translate the user input using a conditional generative adversarial network (GAN) that is iteratively trained and adapts to paired and unpaired datasets.”; [0072] “The BIDS system (e.g., within the knowledge base 208) contains a set of orchestrated training and inference tools that are responsible for translating design intent into a functional design representation.” EN: as discussed in claim 1, the design data includes the constraints for the system used by the GAN to produce the renderings.), and wherein the machine learning system is configured to generate the rendering of the one or more surfaces for the building according to the one or more constraints from the second candidate rendering (Bergin, Fig. 2 210 BIM output; Fig. 3 308 generate and display layout floorplan; Fig. 7 illustrating various building renderings with different levels of detail that reflect the constraints (e.g., the black deck railing, columns, etc.); [0079] “As described above, such a generated floor plan may be based on multiple ways of input using a generative adversarial network (GAN). Further, image-to-image translation (e.g., a conditional GAN) may be used to translate sketches 902 and bubble diagrams 904/1004 into 
While Bergin discloses a conditional GAN, which is comprised of a first and second neural network, it does not provide the details of the conditional GAN nor explicitly disclose a second neural network configured to output, to the first neural network in response to determining a first candidate rendering of the one or more candidate renderings is not realistic,
an indication that the candidate rendering is not realistic, wherein the second neural network is further configured to output, to the first neural network in response to determining a second candidate rendering of the one or more candidate renderings is realistic, an indication that the candidate rendering is realistic.
Kumar teaches a second neural network configured to output, to the first neural network in response to determining a first candidate rendering of the one or more candidate renderings is not realistic, an indication that the candidate rendering is not realistic (Kumar, Fig. 1D generator 162 is construed as a first neural network, and discriminators 164 and 165 are collectively the second neural network, [0065] “That is, unsupervised discriminator 164 determines which of the data or images are produced by generator 162 (i.e., the, xG fake images) and which of the data or images are from the training data (i.e., the Xu and the XT real images).” EN: The second neural network is the second neural network and the GAN system uses attributes (i.e., constraints) as part of the learning process.)
wherein the second neural network is further configured to output, to the first neural network in response to determining a second candidate rendering of the one or more candidate renderings is realistic, an indication that the candidate rendering is realistic (Kumar, [0066] “As discriminator 164 learns which of the data or images is real or fake, generator 162 continues to produce data or images to confuse discriminator 164, such that generator 162 improves in producing data or images xG which look more and more realistic. At the same time, discriminator 164 continues to iterate through the training process, improving its own ability to distinguish between a real image and a fake image, until generator 162 learns to produce data or images xG which look so real that discriminator 164 can no longer tell the difference (e.g., identify an image as fake).” EN: the iterative process teaches and suggests to one of ordinary skill in the art that candidate images are checked and either accepted or rejected based on a desired level of realism.).
Bergin, Mitrakis and Kumar are analogous because they are related to using image processing and modeling. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bergin, Mitrakis and Kumar to use the GANs to aid in building design as claimed. Bergin discloses the use of GANs, but omits many of the details for GAN implementation. Kumar provides the details to the operation and methods of GANs and would complement the BIM renderings in different levels of detail as shown in Bergin (see Fig. 7), where the most realistic image may be used when desired. One of ordinary skill in the art would have been motivated to make such a combination because being able to incorporate a conditional GAN into models can provide improved results with more realistic images more efficiently.

.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN W CRABB/             Examiner, Art Unit 2129


/REHANA PERVEEN/             Supervisory Patent Examiner, Art Unit 2129